         Case 1:21-cr-00109-TJK Document 10-1 Filed 04/24/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
                                             )
UNITED STATES OF AMERICA                     )       Case No. 21-CR-109 (TJK)
                                             )
                 v.                          )
                                             )
           TAM PHAM                          )
                                             )
                                             )

                                         ORDER

   Upon consideration of the Government’s Consent Motion to Continue the Status

Hearing Scheduled for April 26, 2021, it is this__day of __________2021 hereby

      ORDERED, that the Motion to Continue the Status Hearing is GRANTED and the

Status Hearing will be continued until _______, 2021 at ________; and it is

         FURTHER ORDERED that pursuant to the Motion to Continue, ________ (             )

days from April 26, 2021 to ___________, 2021 will be excluded from the Speedy Trial Act

pursuant to 18 U.S.C. §3161(h)(7) as the exclusion would serve the ends of justice and

outweigh the interest of the public and of Mr. Pham in a Speedy Trial.
       SO ORDERED


DATE
                                              HONORABLE TIMOTHY J. KELLY
                                              UNITED STATES DISTRICT JUDGE
